Gilfillan, C. J.1
The defendant executed an instrument in the form of a negotiable promissory note, except that after and opposite the signature were brackets, and between them the word “seal,” thus, “ [Seal.] ” The question in the case is, is this a negotiable promissory note, so as to be entitled to the peculiar privileges and immunities accorded to commercial paper? The rule that an instrument *137tinder seal, though otherwise in the form of a promissory note, is not (certainly when executed by a natural person, however it may be when executed by a corporation) a negotiable note, entitled to such privileges and immunities, is universally recognized, and is not disputed in this state. But the appellant contends that merely placing upon an instrument a scroll or device, such as the statute allows as a substitute for a common-law seal, without any recognition of it as a seal in the body of the instrument, does not make it a sealed instrument. Undoubtedly, where there is a scroll or device upon an instrument, there must be something upon the instrument to show that the scroll or device was intended for and used as a seal. The scroll or device does not necessarily, as does a common-law seal, establish its own character. Such words in the testimonium clause as “witness my hand and seal,” or “sealed with my seal,” would establish that the scroll or device was used as a seal. No such reference in the body of the instrument was necessary in the case of a common-law seal. Goddard’s Case, 2 Coke Rep. 5a; 7 Bac. Abr. (Bouvier’s Ed.) 244. Nor is there any reason to require it in the case of the statutory substitute, if the instrument anywhere shows clearly that the device was used as and intended for a seal. It would be difficult to conceive how the party could express that the device was intended for a seal more clearly than by the word “seal,” placed within and made a part of it. This was an instrument under seal.
Order affirmed.

 Dickinson, J., because of illness, took no part in this decision.